Title: Abigail Adams to Mercy Otis Warren, 5 November 1775
From: Adams, Abigail
To: Warren, Mercy Otis


     
      Dear Marcia
      Braintree ca. 5 November 1775
     
     I hope the Historick page will increase to a volume. Tis this hope that has kept me from complaining of my friends Laconick Epistles. Our amiable Friend, who lately favourd me with a visit, informd you I suppose of the difficulty I Labourd under, of a Whitlow upon the fore finger of my right Hand, which prevented my writing to my dearest Friend; and to her who holds one of the first places among the female Friend’s of Portia.
     I have to acknowledge the kind care of both my Friends in the conveyance of Letters. I feel loth the House should rise whilst the Congress sits. But was not there some Mistake in the last Letters, has not your Friend one which must have been meant for me, by a mistake in the Superscription? I inclose the Letter. I read it, not regarding the Dear Sir, but could not comprehend how I came to have such a reply to a subject I had said very little upon. Upon Nabbys taking it into her hand she observed the address.
     I am curious to know how you spend your time? Tis very sausy to make this demand upon you; but I know it must be usefully imployed and I am fearfull if I do not question you I shall loose some improvement which I might otherways make.
     What becomes of the state prisoner? Is he not to have a trial? When weighd in the balance I fear he will be found wanting. A patriot without religion in my estimation is as great a paradox, as an honest Man without the fear of God. Is it possible that he whom no moral obligations bind, can have any real Good Will towards Man, can he be a patriot who by an openly vicious conduct is undermineing the very bonds of Society, corrupting the Morals of Youth, and by his bad example injuring that very Country he professess to patrionize more than he can possibly compensate by his intrepidity, Generosity and honour? The Scriptures tell us righteousness exaltheth a Nation.
     I wish there was more of it to be seen among all orders and professions, but the Continental Connextion will not improve the Morals of our youth. A little less snearing at our New England puritanism would be full as honorary to our Southern Breathren.
     I thank you my Friend for your invitation but cannot comply with it, tho my inclination is very strong. I want to see my Friends and hear our worthy Dr. Pray be so kind as to present my Regards to Dr. Winthrope and Lady. She desired me to write to her. I wish my Friend would let her know that I can better reply to a favour from her than begin a correspondence, tho I should esteem it an honour.
     But Marcia can witness for me how averse I have been to writing.
     I lament the Death of the worthy president as of an honest Man. Mr. Randolphs character has secured him Esteem. How well might some folks have saved their credit, and their Bacon too (as the phraze is) by a resignation of a certain place.
     O Ambition how many inconsistent actions dost thou make poor mortals commit!
     Adieu my Friend. I hope soon to have the pleasure of seeing you at Braintree, and of a social Evening beside our fire. How happy should I esteem myself could the dear Friend of my Heart join us. I think I make a greater Sacrifice to the publick than I could by Gold and Silver, had I it to bestow. Does not Marcia join in this Sentiment with her
     
      Portia
     
     
    